Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-17 in the reply filed on June 16th, 2021 is acknowledged. Non-elected invention of Group II, claims 18-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-17 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 02nd, 2021 has been considered by the examiner.

Drawings
The drawings filed on 01/17/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Amendment
6.	This application is in condition for allowance except for the presence of claims 18-20 directed to non-elected Group II, without traverse, (refer to Response to Election/Restriction filed on June 16th, 2021).  Accordingly, claims 18-20 have been cancelled and claims 1-17 are presented for examination.

Allowable Subject Matter
7.	Claims 1-17 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
9.	Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the stretchable display panel further comprises a plurality of connecting lines connecting second electrodes of the plurality of light emitting elements respectively through the plurality of bridges; and the plurality of connecting lines comprise a material different from a material of the second electrode” in combination with the remaining limitations called for in claim 1.

11.	Kim (U.S. 2016/0049602) is references closest to the claimed invention. Kim’s reference discloses a stretchable display panel (Fig. 5, (130); [0058]) having a plurality of encapsulated islands (132; [0061]) and a plurality of bridges (134; [0061]) connecting the plurality of encapsulated islands, comprising a plurality of light emitting elements (Fig. 4, (111); [0049]), a respective one of the plurality of encapsulated islands comprising at least one of the plurality of light emitting elements encapsulated therein on a base substrate; wherein a respective one of the plurality of light emitting elements comprises a first electrode (110; [0049]), a light emitting layer (111; [0049]) on the first electrode, and a second electrode (112; [0049]) on a side of the light emitting layer away from the first electrode. However, Kim’s reference does not teach the limitation: “a plurality of connecting lines connecting second electrodes of the plurality of light emitting elements respectively through the plurality of bridges; and the plurality of connecting lines comprise a material different from a material of the second electrode” and including all of the other limitations in the respective independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829